
	

114 S2861 IS: Post-Traumatic Stress Disorder Medication Prescribing Improvement Act of 2016
U.S. Senate
2016-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2861
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2016
			Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To require the Secretary of Defense to review and
			 monitor prescribing practices at military treatment facilities of
			 pharmaceutical agents for the treatment of
			 post-traumatic stress. 
	
	
		1.Short title
 This Act may be cited as the Post-Traumatic Stress Disorder Medication Prescribing Improvement Act of 2016.
		2.Requirement to review and monitor prescribing practices at military treatment facilities of
			 pharmaceutical agents for treatment
			 of post-traumatic stress
			(a)In general
 Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall—
 (1)conduct a comprehensive review of the prescribing practices at military treatment facilities of pharmaceutical agents for the treatment of post-traumatic stress;
 (2)implement a process or processes to monitor the prescribing practices at military treatment facilities of pharmaceutical agents that are discouraged from use under the VA/DOD Clinical Practice Guideline for Management of Post-Traumatic Stress; and
 (3)implement a plan to address any deviations from such guideline in prescribing practices of pharmaceutical agents for management of post-traumatic stress at such facilities.
 (b)Pharmaceutical agent definedIn this section, the term pharmaceutical agent has the meaning given that term in section 1074g(g) of title 10, United States Code. 